Citation Nr: 0638680	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-34 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from March 1969 through 
September 1970, and from January 1971 through February 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision from a 
Department of Veterans Affairs (VA) RegionalOffice (RO). In 
the May 2003 rating decision, the RO granted service 
connection for PTSD and assigned a disability rating of 30 
percent. During the appeal, the 30 percent disability 
evaluation was increased to a 50 percent rating, effective 
the date of receipt of the initial claim. The appeal for a 
higher rating remains before the Board RO since less than the 
maximum benefit was granted. See AB v. Brown, 6 Vet. App. 35 
(1993).

This appeal was previously before the Board, and was denied 
by the Board in a June 2005 decision. The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court). In an Order dated in 
August 2006, the Court remanded the June 2005 Board decision 
consistent with an August 2006 Joint Motion for Remand. The 
Joint Motion for Remand directed the Board to provide 
adequate reasons and bases to explain why the veteran's 
symptoms did not fit the criteria for a higher rating; to 
evaluate the credibility and probative value of the evidence 
to account for persuasive or unpersuasive evidence; and to 
address reasons for rejecting favorable evidence. 

The August 2006 Court Order does not specify vacatur of the 
June 2005 Board decision. Although not specified, the Board 
considers vacatur of the June 2005 Board decision as inherent 
to the August 2006 Court Order.    

In November 2006, additional supporting evidence was received 
at the Board which will be discussed subsequently. It is 
noted though that in the supporting evidence that was 
submitted, the veteran's representative raises the issue of a 
total rating based on individual unemployability due to a 
service connected disability (TDIU). That issue is not ripe 
for review by the Board at this time, and is referred to RO 
for appropriate development.    

The appeal for an increased evaluation for PTSD evaluated as 
50 percent disabling, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required.


REMAND

Additional supporting evidence from the veteran's 
representative was received at the Board in November 2006. 
See 38 C.F.R. § 20.1304 (2006).  In association with the 
submission of the supporting evidence, the veteran's 
representative has specifically requested that the case be 
remanded to the RO for review. As a result, a remand is 
required for such consideration. 38 C.F.R. §§ 19.31, 20.1304 
(2006). 

Also, if further evidence is essential for a proper 
determination, the Board may remand a case for development. 
38 C.F.R. § 19.9 (2006). The medical evidence shows that the 
veteran last received a comprehensive VA psychiatric 
examination in April 2003, approximately 3.5 years ago. To 
properly evaluate the veteran's service connected PTSD, 
contemplating any increase in severity of his PTSD since the 
last comprehensive psychiatric examination, and any pertinent 
interim additional medical information that may exist, the 
Board concludes that further clinical information is 
necessary.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all available 
private and VA outpatient and inpatient, 
if any, treatment records for the 
veteran's PTSD including those from the VA 
Medical Center, Jackson, MS from November 
2004 to the present. 

2.  Schedule the veteran for a comprehensive 
VA psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  It is imperative that the veteran's 
examiner 


review the evidence in the claims folder, and 
acknowledge this review in his or her report.  
The examination report should reflect 
consideration of the veteran's documented, 
relevant medical history.  All appropriate 
tests and studies should be conducted, and 
all clinical findings should be reported in 
detail.  Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected PTSD, as opposed to any nonservice-
connected disorders.  If it is impossible to 
separate the symptomatology of the service-
connected PTSD from any other nonservice-
connected disorders, the examiner should so 
indicate in the examination report.  In 
addition, the examiner must proffer an 
opinion as to the specific extent and 
severity of the appellant's disability.  In 
this regard, the examiner should further 
address the extent of any social and 
occupational impairment attributable to the 
PTSD.  The examiner should also utilize the 
diagnostic criteria set forth in DSM-IV and 
assign a Global Assessment of Functioning 
(GAF) score consistent with DSM-IV.  An 
explanation of the GAF score assigned, and 
the rationale for all opinions expressed by 
the examiner should be clearly explained.

Moreover, upon examination of the veteran, 
the examiner should render an opinion as to 
the effect that the service-connected PTSD 
has on his earning capacity and 
employability.  Since the examination is to 
be conducted for compensation rather than for 
treatment purposes, the medical specialist 
should be advised to address the social and 
industrial impairment of the appellant's 
service-connected PTSD, in correlation with 
the applicable diagnostic criteria set forth 
in the VA Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2005).  
The medical specialist must address the 
degree of severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for PTSD 
(Diagnostic Code 9411).  

3.  The RO should review the additional 
evidence received since the August 2006 
Order from the Court, including the 
supporting argument from the veteran's 
representative that was received at the 
Board in November 2006. After completion 
of the above and any additional 
development deemed necessary, the expanded 
record should be reviewed and it be 
determined if the veteran's claim can be 
granted.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


